Opinion of the Court. That this case comes under the 4th section of the Act concerning legal settlement, and providing for the poor, 1 Stat. p. '385 ; the words “such stranger,” in the 4th section, refer to the “stranger who shall have come to reside in sufcb town or place, and has not gained a legal settlement thereinand not to the poor stranger, on whom an order has been made. ' Jt would not be a rational construction of the Act, that a town should be compelled to order the removal of a pauper, who cannot be actually removed, or even examined, touching his ability, and last place of legal settlement.
2. On the second point, the Court consider the order of the. *179Justice bas no concern with the claim of the town, sued for in this action, and the objection was properly over-ruled.
Motion dismissed.
New trial not granted.